Exhibit 10.3

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR REASONABLY
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

WARRANT

 

To Purchase 300,000 Shares of Common Stock of

 

AUGME TECHNOLOGIES, INC.

 

THIS WARRANT (the “Warrant”) certifies that, for value received, Robert F.
Hussey (the “Holder”), is entitled, upon the terms and subject to the
limitations on exercise and the conditions hereinafter set forth, at any time on
or after September 10, 2012 (the “Initial Exercise Date”) and on or prior to the
five-year anniversary of the Initial Exercise Date (the “Termination Date”), but
not thereafter, to subscribe for and purchase from Augme Technologies, Inc., a
Delaware corporation (the “Company”), up to 300,000 shares (the “Warrant
Shares”) of common stock, $.0001 par value per share, of the Company (the
“Common Stock”).  Any such Warrant Shares granted shall vest 1/36th per month
commencing on the Grant Date over a three (3) year period. There is a minimum
purchase of 25,000 shares with the purchase price of each share of Common Stock
(the “Exercise Price”) under this Warrant shall be $1.20, subject to adjustment
hereunder.

 

1.                                       Title to Warrant.  Prior to the
Termination Date and subject to compliance with applicable laws and Section 7 of
this Warrant, this Warrant and all rights hereunder are transferable, in whole
or in part, at the office or agency of the Company by the Holder in person or by
duly authorized attorney, upon surrender of this Warrant together with the
Assignment Form attached hereto as Exhibit A (the “Assignment Form”), properly
endorsed.

 

2.                                       Authorization of Shares.  The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant, be duly authorized, validly issued, fully
paid and nonassessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

--------------------------------------------------------------------------------


 

3.                                       Accelerated Vesting Period.

 

In the event of (A) a merger, acquisition or sale transaction by the Company
which causes a Change of Control of the Company (the “Control Change”), any
unvested common stock, options to purchase common stock or similar securities
held beneficially by you shall automatically become fully vested.  For purposes
of this section, Control Change shall mean the occurrence of any of the
following events:  (i) a majority of the outstanding voting stock of the Company
shall have been acquired or beneficially owned by any person or any two or more
persons acting as a partnership, limited partnership, syndicate or other group,
entity or association acting in concert for the purpose of voting, acquiring,
holding, or disposing of voting stock of the Company; or (ii) a merger or a
consolidation of the Company with or into another corporation, other than (A) a
merger or consolidation with a subsidiary of the Company, or (B) a merger or
consolidation in which the holders of voting stock of the Company immediately
prior to the merger as a class hold immediately after the merger at least a
majority of all outstanding voting power of the surviving or resulting
corporation or its parent; or (iii) a statutory exchange of shares of one or
more classes or series of outstanding voting stock of the Company for cash,
securities, or other property, other than an exchange in which the holders of
voting stock of the Company immediately prior to the exchange as a class hold
immediately after the exchange at least a majority of all outstanding voting
power of the entity with which the Company stock is being exchanged; or (iv) the
sale or other disposition of all or substantially all of the assets of the
Company, in one transaction or a series of transactions, other than a sale or
disposition in which the holders of voting stock of the Company immediately
prior to the sale or disposition as a class hold immediately after the exchange
at least a majority of all outstanding voting power of the entity to which the
assets of the Company are being sold; or (B) a transaction relating to a
litigation settlement, licensing fee arrangement or sale of intellectual
property wherein the Company receives cash proceeds, in which case the remaining
amount of unvested stock options held by you shall be immediately vested
according to the following terms;

 

Net Amount Received by Company

 

Percentage of Remaining Stock
Options to be Vested

 

 

 

 

 

$10,000,000 to $25,000,000

 

50

%

$25,000,000 +

 

100

%

 

4.                                       Exercise of Warrant.

 

(a)                                  Exercise of the purchase rights represented
by this Warrant may be made at any time or times on or after the Initial
Exercise Date and on or before the Termination Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice in
writing to the registered Holder at the address of such Holder appearing on the
books of the Company) of a duly executed facsimile copy of the Notice of
Exercise in the form attached hereto as Exhibit B (the “Notice of Exercise”);
provided, however, within three (3) Business Days of the date said Notice of
Exercise is delivered to the Company, the Holder shall have surrendered this
Warrant to the Company, and, if the Holder has not elected to make a cashless
exercise as provided below, the Company shall have received payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Certificates for Warrant Shares
purchased hereunder shall be delivered to

 

2

--------------------------------------------------------------------------------


 

the Holder no later than three (3) Business Days after the delivery to the
Company of the Notice of Exercise, surrender of this Warrant and, if the Holder
has not elected to make a cashless exercise as provided below, payment of the
aggregate Exercise Price as set forth above (“Warrant Share Delivery Date”). 
Prior to the issuance of such Warrant Shares, if the Company fails to deliver to
the Holder a certificate or certificates representing the Warrant Shares
pursuant to this Section 3(a) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.  Nothing herein shall limit
a Holder’s right to pursue any other remedies available to it hereunder, at law
or in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing Warrant Shares as required pursuant to the terms
hereof.

 

(b)                                 If this Warrant shall have been exercised in
part, then the Company shall, at the time of delivery of the certificate or
certificates representing the Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.

 

(c)                                  In the event that the Holder elects to make
a cashless exercise as provided above, the Company shall issue to the Holder the
number of shares of Common Stock equal to the result obtained by (i) subtracting
B from A, (ii) multiplying the difference by C, and (iii) dividing the product
by A, as set forth in the following equation:

 

X               =                 (A - B) x C  where:

A

 

X               =                 the number of shares of Common Stock issuable
upon a cashless exercise of the Warrant pursuant to the provisions of this
Section 3.

 

A              =                 the Fair Market Value (as defined below) of one
share of Common Stock on the date of net issuance exercise.

 

B                =                 the Exercise Price for one share of Common
Stock under this Warrant.

 

C                =                 the number of shares of Common Stock as to
which this Warrant is exercisable.

 

If the foregoing calculation results in a negative number, then no shares of
Common Stock shall be issued upon a cashless exercise.

 

For the purpose of such calculations, the fair market value per share of the
shares of Common Stock shall be, (i) if the cashless exercise of the Warrant is
in connection with a public offering of the Company’s Common Stock, the public
offering price (before deducting commission, discounts or expenses) at which the
Common Stock is sold in such offering, (ii) if a public market for the Company’s
Common Stock exists at the time of such exercise, the average of the closing bid
and asked prices of the Common Stock quoted in the Over-The-Counter Market
Summary or the last reported sale price of the Common Stock or closing price
quoted on the Nasdaq National Market or on any exchange on which the Common
Stock is listed, whichever is applicable, as published in The Wall Street
Journal for the five (5) trading days

 

3

--------------------------------------------------------------------------------


 

prior to the date of determination of fair market value; or (iii) if there is no
public market for the Company’s Common Stock, determined by the Company’s Board
of Directors in good faith.

 

5.                                       No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant.  As to any fraction of a share which Holder would
otherwise be entitled to purchase upon such exercise, the Company shall round
such fraction of a share up to the nearest whole share.

 

6.                                       Charges, Taxes and Expenses.  Issuance
of certificates for Warrant Shares shall be made without charge to the Holder
for any issue or transfer tax or other incidental expense in respect of the
issuance of such certificate, all of which taxes and expenses shall be paid by
the Company, and such certificates shall be issued in the name of the Holder or
in such name or names as may be directed by the Holder; provided, however, that
in the event certificates for Warrant Shares are to be issued in a name other
than the name of the Holder, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form duly executed by the Holder, and the Company
may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.

 

7.                                       Closing of Books.  The Company will not
close its shareholder books or records in any manner which prevents the timely
exercise of this Warrant, pursuant to the terms hereof.

 

8.                                       Transfer, Division and Combination.

 

(a)                                  Subject to compliance with any applicable
securities laws and with the provisions of Sections 1, 5 and 7(e) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of this Warrant at the principal office of the Company, together with
an Assignment Form completed and duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer.  Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in the
Assignment Form, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Warrant Shares without having a new Warrant issued.

 

(b)                                 This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney. 
Subject to compliance with Section 7(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice.

 

(c)                                  The Company shall prepare, issue and
deliver at its own expense (other than transfer taxes) the new Warrant or
Warrants under this Section 7.

 

(d)                                 The Company agrees to maintain, at its
aforesaid office, books for the registration and the registration of transfer of
the Warrants.

 

4

--------------------------------------------------------------------------------


 

(e)                                  If, at the time of the surrender of this
Warrant in connection with any transfer of this Warrant, the transfer of this
Warrant shall not be registered pursuant to an effective registration statement
under the 1933 Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer:  (i) that the
Holder or assignee of this Warrant, as the case may be, furnish to the Company a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the 1933 Act and under
applicable state securities or blue sky laws; (ii) that the Holder or assignee
execute and deliver to the Company an investment representation letter in form
and substance reasonably satisfactory to the Company; and (iii) that the
assignee be an “accredited investor” as defined in Rule 501(a) promulgated under
the 1933 Act or a qualified institutional buyer as defined in Rule 144A(a) under
the 1933 Act.

 

9.                                       No Rights as Shareholder until
Exercise.  This Warrant does not entitle the Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof.  Upon
the surrender of this Warrant, the delivery of the Notice of Exercise by
facsimile copy, and the payment of the aggregate Exercise Price and the payment
of all taxes required to be paid by the Holder prior to the issuance of the
Warrant Shares pursuant to Section 5, if any, the Warrant Shares so purchased
shall be and be deemed to be issued to such Holder as the record owner of such
shares as of the close of business on the later of the date of such surrender,
delivery or payment.

 

10.                                 Loss, Theft, Destruction or Mutilation of
Warrant.  The Company covenants that upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate relating to the Warrant Shares, and in
case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it (which, in the case of the Warrant, shall not include the
posting of any bond), and upon surrender and cancellation of such Warrant or
stock certificate, if mutilated, the Company will make and deliver a new Warrant
or stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

 

11.                                 Saturdays, Sundays, Holidays, etc.  If the
last or appointed day for the taking of any action or the expiration of any
right required or granted herein shall not be a Business Day, then such action
may be taken or such right may be exercised on the next succeeding Business Day.

 

12.                                 Adjustments of Exercise Price and Number of
Warrant Shares.

 

(a)                                  Stock Splits, etc.  The number and kind of
securities purchasable upon the exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time if the Company shall:  (i) pay
a dividend in shares of Common Stock or make a distribution in shares of Common
Stock to holders of its outstanding Common Stock; (ii) subdivide its outstanding
shares of Common Stock into a greater number of shares; (iii) combine its
outstanding shares of Common Stock into a smaller number of shares of Common
Stock; or (iv) issue any shares of its capital stock in a reclassification of
the Common Stock.  Upon the happening of any of the events set forth in
subsections (i)-(iv) of this Section 11(a), the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive the kind and number of
Warrant Shares or

 

5

--------------------------------------------------------------------------------


 

other securities of the Company which it would have owned or have been entitled
to receive had such Warrant been exercised in advance thereof.  Upon each such
adjustment of the kind and number of Warrant Shares or other securities of the
Company which are purchasable hereunder, the Holder shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company that are purchasable pursuant hereto immediately after such
adjustment.  An adjustment made pursuant to this paragraph shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.

 

13.                                 Reorganization, Reclassification, Merger,
Consolidation or Disposition of Assets.  In case the Company shall reorganize
its capital, reclassify its capital stock, consolidate or merge with or into
another corporation (where the Company is not the surviving corporation or where
there is a change in or distribution with respect to the Common Stock of the
Company), or sell, transfer or otherwise dispose of its property, assets or
business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(excluding cash but including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder shall have the right
thereafter to receive the number of shares of Common Stock of the successor or
acquiring corporation or of the Company, if it is the surviving corporation, and
Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event.  In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12.  For purposes of
this Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

6

--------------------------------------------------------------------------------


 

14.                                 Voluntary Adjustment by the Company.  The
Company may at any time during the term of this Warrant reduce the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.

 

15.                                 Notice of Adjustment.  Whenever the number
of Warrant Shares or number or kind of securities or other property purchasable
upon the exercise of this Warrant or the Exercise Price is adjusted, as herein
provided, the Company shall give notice thereof to the Holder, which notice
shall state the number of Warrant Shares (and other securities or property)
purchasable upon the exercise of this Warrant and the Exercise Price of such
Warrant Shares (and other securities or property) after such adjustment, setting
forth a brief statement of the facts requiring such adjustment and setting forth
the computation by which such adjustment was made.

 

16.                                 Notice of Corporate Action.  If at any time:

 

(a)                                  the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, or any right to subscribe for or purchase any
evidences of its indebtedness, any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

(b)                                 there shall be any capital reorganization of
the Company, any reclassification or recapitalization of the capital stock of
the Company or any consolidation or merger of the Company with, or any sale,
transfer or other disposition of all or substantially all the property, assets
or business of the Company to, another corporation or,

 

(c)                                  there shall be a voluntary or involuntary
dissolution, liquidation or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder: (i) at
least 20 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and
(ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 20 days’ prior written notice of the date when the same shall take
place.  Such notice in accordance with the foregoing clause also shall specify:
(A) the date on which any such record is to be taken for the purpose of such
dividend, distribution or right, the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and (B) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.  Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 17(d).

 

17.                                 Authorized Shares.  The Company covenants
that during the period the Warrant is outstanding, it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares upon the exercise of any purchase rights
under this Warrant.  The Company further covenants that its issuance of this
Warrant shall

 

7

--------------------------------------------------------------------------------


 

constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant. 
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending the Company’s
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will: (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

18.                                 Miscellaneous.

 

(a)                                  Jurisdiction.  This Warrant shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws.

 

(b)                                 Restrictions.  The Holder acknowledges that
the Warrant Shares acquired upon the exercise of this Warrant, if not
registered, will have restrictions upon resale imposed by state and federal
securities laws.

 

(c)                                  Nonwaiver and Expenses.  No course of
dealing or any delay or failure to exercise any right hereunder on the part of
Holder shall operate as a waiver of such right or otherwise prejudice Holder’s
rights, powers or remedies, notwithstanding all rights hereunder terminate on
the Termination Date.  If the Company willfully and knowingly fails to comply
with any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to Holder such amounts as shall be sufficient to
cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by Holder in
collecting any amounts due pursuant hereto or in otherwise enforcing any of its
rights, powers or remedies hereunder.

 

(d)                                 Notices.  All notices, requests, consents
and other communications hereunder shall be in writing and shall be deemed to
have been made when delivered or mailed

 

8

--------------------------------------------------------------------------------


 

by first class mail, postage prepaid, as follows:  (a) if to the Holder, at the
address of the Holder as shown on the registry books maintained by the Company
or the Transfer Agent; and (b) if to the Company, at 350 7th Avenue, 2nd Floor,
New York, NY 10001, Attention Chief Executive Officer.

 

(e)                                  Limitation of Liability.  No provision
hereof, in the absence of any affirmative action by Holder to exercise this
Warrant or purchase Warrant Shares, and no enumeration herein of the rights or
privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a shareholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

(f)                                    Remedies.  Holder, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Warrant.  The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.

 

(g)                                 Successors and Assigns.  Subject to
applicable securities laws, this Warrant and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and permitted assigns of Holder. 
The provisions of this Warrant are intended to be for the benefit of all Holders
from time to time of this Warrant and shall be enforceable by any such Holder or
holder of Warrant Shares.

 

(h)                                 Amendment.  This Warrant may be modified or
amended or the provisions hereof waived with the written consent of the Company
and the Holder.

 

(i)                                     Severability.  Wherever possible, each
provision of this Warrant shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Warrant shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Warrant.

 

(j)                                     Headings.  The headings used in this
Warrant are for the convenience of reference only and shall not, for any
purpose, be deemed a part of this Warrant.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

 

Dated: September 10, 2012

 

 

 

AUGME TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Paul R. Arena

 

 

Name: Paul R. Arena

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

whose address is

 

.

 

 

 

Dated:                             ,

 

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF EXERCISE

 

To:                              Augme Technologies, Inc.

 

The undersigned, the Holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by the Warrant for, and to purchase
thereunder,                shares of Common Stock (as such terms are defined in
the Warrant, dated                         , 2012, issued by Augme
Technologies, Inc. to                                   ).

 

·                                          (Cash Exercise)  The undersigned has
included with this Form of Subscription the purchase price of such shares in
full.

 

·                                          (Cashless Exercise)  The undersigned
elects to purchase such shares pursuant to the net exercise provisions of such
Warrant.

 

The undersigned hereby requests that the Certificate(s) for such securities be
issued in the name(s) and delivered to the address(es) as follows:

 

Name:

 

 

Address:

 

 

Social Security Number:

 

 

Deliver to:

 

 

Address:

 

 

 

If the foregoing Subscription evidences an exercise of the Warrant to purchase
fewer than all of the Warrant Shares (or other securities or property) to which
the undersigned is entitled under such Warrant, please issue a new Warrant, of
like tenor, for the remaining portion of the Warrant (or other securities or
property) in the name(s), and deliver the same to the address(es) as follows:

 

Name:

 

 

Address:

 

 

 

 

DATED:                          , 201 .

 

 

 

(Name of Holder)

 

 

 

 

 

 

(Signature of Holder or Authorized Signatory)

 

(SS or TIN of Holder)

 

 

Signature Guaranteed:

 

 

 

 

 

 

--------------------------------------------------------------------------------